Opinion by
Judge Williams, Jr.,
Brookside Limited Partnership, the developer and operator of a 120-unit apartment complex, appeals an order of the Court of Common Pleas of Beaver County which dismissed its suit in equity. The court declined to enjoin the township from turning off certain streetlights located at appellant’s property, which the township had threatened to do if the partnership did not make specified payments under a reimbursement contract between the parties. Specifically, the court noted that the lights were installed at the request of the developer, and that there was no indication on the record that the said lights were necessary for the health, safety, and welfare of the community. In addition, the order awarded the township amounts requested in its counterclaim for delinquent payments under the contract.
We affirm the order on the able opinion of the Honorable Robert C. Reed, published at Pa. D. & C.3rd
(1982).
Order
And Now, this 28th day of April, 1983, the order of the Court of Common Pleas of Beaver County, docketed at No. 587 of 1981, dated March 2,1982, is hereby affirmed.